Citation Nr: 1518072	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-37 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1967 to July 1970.  He also served in the United States Army Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO in St. Petersburg, Florida, which denied service connection for bilateral hearing loss, tinnitus, and a right knee disability.  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for a right knee disability, to include osteoarthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) while in service. 

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes. 

3.  The Veteran's current bilateral hearing loss is etiologically related to exposure to acoustic trauma in service.

4.  The Veteran has a current disability of tinnitus.

5.  The Veteran's tinnitus is etiologically related to exposure to acoustic trauma in service.  



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2014).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  As such action represents a complete allowance of the Veteran's claim as to those issues, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed, in part, with high frequency bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" (as other organic disease of the nervous system) under 38 C.F.R. § 3.309(a).  In this case, where there is evidence of acoustic trauma, tinnitus is also a "chronic disease."  See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).
 For this reason, the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue of service connection for bilateral hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the instant decision grants service connection for both bilateral hearing loss and tinnitus on a direct basis, no further discussion of entitlement to service connection on a presumptive basis for either disability is necessary.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection for Bilateral Hearing Loss

At the outset, the Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A July 2009 VA audiological examination report shows pure tone thresholds of greater than 40 dB in the 500 and 1,000 Hz ranges in both ears, and greater than 26 dB in the 2,000 and 3,000 Hz ranges in both ears.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys that the Veteran was diagnosed with bilateral mixed hearing loss.  The current disability of bilateral hearing loss is established.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.385.  Further, as will be relevant below, an August 2008 treatment record conveys that, based upon audiogram results, the Veteran was diagnosed with high frequency bilateral sensorineural hearing loss.

As advanced in the September 2009 notice of disagreement (NOD), the July 2010 substantive appeal, and elsewhere in the record, the Veteran contends that he currently suffers from bilateral hearing loss due to excessive noise exposure during active service, which includes the in-service job as an auto repair parts specialist.  The record reflects that as part of the Veteran's job he was exposed to loud machinery noises, including loud generator noises.  Further, at the July 2009 VA audiological examination the Veteran also advanced exposure to weapons fire as the in-service job also necessitated weapons repair.  Excessive noise exposure is consistent with the circumstances, conditions, and hardships of working as an auto repair part specialist in-service.  Based on this evidence, the Board finds that in-service acoustic trauma is established.

Finally, the Board finds that the evidence is at least in equipoise on the question of whether the currently diagnosed bilateral hearing loss is related to active service.  The report from the Veteran's May 1970 examination for separation from active duty showed normal hearing at all levels; however, in the May 1970 medical history report the Veteran checked the box indicating the presence of hearing loss.  Further, the Veteran received multiple audiological examinations while in the Army Reserve.  Audiometric testing from May 1984, November 1987, and June 1991 all show a significant drop in the Veteran's hearing.  Such a difference between the separation examination and the subsequent Army Reserve testing casts a doubt on the adequacy of the May 1970 audiometric examination.

The Veteran received an audiological examination in July 2008.  Not much is written on the examination report itself; however, an August 2008 treatment record reflects that the audiogram was reviewed by a staff otolaryngologist.  The otolaryngologist stated that the audiogram reflected that the Veteran had both low frequency conductive hearing loss and high frequency sensorineural hearing loss.  Further, the otolaryngologist indicated that the hearing loss was due to the Veteran's exposure to heavy equipment noise in service.

The VA examiner at the July 2009 VA audiological examination opined that the Veteran's bilateral hearing loss was less likely as not related to service, as the configuration of the hearing loss shown was not consistent with acoustic trauma.  Specifically, the VA examiner stated that the Veteran showed a low-mid frequency mixed hearing loss, while noise exposure produces a high frequency sensorineural-type hearing loss; however, as noted above, at least one prior audiogram reflected that the Veteran does have high frequency sensorineural-type hearing loss.  As such, when the information contained within the July 2009 VA audiological examination report is considered with all of the other evidence of record, including the August 2008 treatment record diagnosing the Veteran with high frequency sensorineural hearing loss, the Board finds this to be sufficient to place in equipoise the question of whether the current bilateral hearing loss disorder is etiologically related to the in-service acoustic trauma.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.    

Service Connection for Tinnitus

The Veteran has also advanced that exposure to acoustic trauma during active service as part of his job as an auto repair parts specialist resulted in tinnitus.  He states that he reported treatment for tinnitus during service, but such complaint and treatment is not in the service records because they are unavailable.

For the reasons discussed above, the Board finds that the Veteran was exposed to acoustic trauma while in service.  Next, the Board finds that the Veteran has a current disability of tinnitus.  The Veteran has reported at examination and in writing that he currently has ringing in the ears.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Additionally, both the staff otolaryngologist in the August 2008 treatment record and the VA examiner at the July 2009 VA audiological examination diagnosed the Veteran with tinnitus.  

The Board further finds that the evidence of record, lay and medical, is at least in equipoise on the question of whether the current tinnitus was incurred in service.  With regard to question of in-service symptoms of tinnitus, in the September 2008 claim, the Veteran advanced that he received treatment for tinnitus while on active duty.  While the service treatment records available to the Board reflect no complaint, finding, or diagnosis of tinnitus, the Board notes that the service treatment records are incomplete.  Specifically, it appears that some of the Veteran's service treatment records and personnel records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  As such, while the May 1970 separation examination does not reflect a diagnosis of tinnitus at service separation, there is no evidence to show that the Veteran did not experience and seek treatment for ringing in the ears during service. 

On the question of relationship of current tinnitus to service, the August 2008 treatment record notes that the Veteran had a long history of tinnitus.  While the Veteran has not specifically stated that he had had tinnitus symptoms since service, he has reported a long history of tinnitus, suggesting tinnitus for a number of years, although the onset of tinnitus is unclear.  As with the hearing loss, the otolaryngologist opined that the current tinnitus was due to the exposure to heavy equipment noise in service. 

While the July 2009 VA audiological examination report conveys that the VA examiner opined that it was less likely as not that the Veteran's tinnitus was due to active service, the examiner based the opinion upon the erroneous assumption that the service treatment records were silent for complaint and/or diagnosis of tinnitus, and because the Veteran was unable to provide a date of onset.  Such requirement that the disability be shown in the service treatment records before the lay assertion of in-service injury or symptoms is "corroborated" constitutes legal error.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (stating that "the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).

Further, even if the Veteran were unable to provide a date of onset during the examination, the VA examination report reflects that the VA examiner reviewed the claims file.  As such, the VA examiner in July 2009 should have been aware of (and should have addressed) the fact that the Veteran previously advanced receiving treatment for tinnitus in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  For these reasons, the Board finds that the July 2009 VA audiological opinion holds little probative value.  See Barr, 21 Vet. App. at 312 (when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

The Veteran was exposed to loud machinery noises in service, and there is a current diagnosis of tinnitus.  The Veteran has conveyed that he was treated for tinnitus in service, which is further evidence tending to show an in-service event.  An otolaryngologist has associated the diagnosed tinnitus with the exposure to acoustic trauma in service, and this opinion outweighs the contrary VA examiner's opinion.  Resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus was incurred in active service, and the criteria for direct service connection have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Service Connection for a Right Knee Disability

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr at 312.

The Veteran received a VA joint examination for compensation purposes in April 2010.  The VA examination report reflects that the Veteran advanced hurting his right knee during service while playing flag football.  Upon completion of the examination, the VA examiner opined that the right knee disability was not related to service because there were no complaints, treatment, or diagnosis of right knee disability symptoms during active service and/or during the Veteran's Reserve service; however, this is an inaccurate statement of the history because the May 1970 medical history report at service separation reflects the Veteran specifically reported having knee problems.  Further, under the physician's summary at the service separation examination, it was noted that the Veteran's leg was injured playing football in 1970.  As such, the VA examiner's opinion was based upon an inaccurate factual basis that assumed no in-service knee injury, complaints, diagnosis, or treatment, such that a new examination is warranted.  See Reonal, 
5 Vet. App. at 461 (holding that an opinion based upon an inaccurate factual premise has no probative value).  

Further, VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In a June 1991 medical history report, the Veteran advanced undergoing a knee operation at the age of 28.  This would have been right after the first period of active service.  The record does not include any other evidence related to this operation.  As these surgical records may contain information relevant to the issue on appeal, a remand is necessary to provide the AOJ with an opportunity to request these records.  Additionally, while on remand, the AOJ should inquire as to whether the Veteran has received additional treatment at the Navy Hospital in Pensacola, Florida, and, if so, attempt to obtain these outstanding medical records. 

Accordingly, the issue of service connection for a right knee disability, to include osteoarthritis, is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide information as to any right knee treatment received since service separation, including the surgical procedure noted in the June 1991 medical history report.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran's right knee, not already of record, for incorporation into the record.  This should include treatment records from the Navy Hospital in Pensacola, Florida, for the period on and after September 2008.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Then, schedule the Veteran for the appropriate VA examination in order to assist in determining the current nature and etiology of any diagnosed right knee disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed right knee disability, including the currently diagnosed osteoarthritis of the right knee, had its onset during a period of active service, including as due to a football injury in service in 1970?

3.  Then, readjudicate the issue of service connection for a right knee disability, to include osteoarthritis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


